                               Case 19-24331-PDR                      Doc 145           Filed 06/06/21              Page 1 of 3
                                                               United States Bankruptcy Court
                                                                Southern District of Florida
In re:                                                                                                                  Case No. 19-24331-PDR
Ralph Levi Sanders, Jr.                                                                                                 Chapter 13
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 113C-0                                                   User: weldonm                                                               Page 1 of 2
Date Rcvd: Jun 04, 2021                                                Form ID: pdf004                                                            Total Noticed: 1
The following symbols are used throughout this certificate:
Symbol          Definition
+                 Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                  regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jun 06, 2021:
Recip ID                 Recipient Name and Address
db                     + Ralph Levi Sanders, Jr., 561 SW 60 Ave., Plantation, FL 33317-3947

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jun 06, 2021                                            Signature:            /s/Joseph Speetjens




                                   CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on June 4, 2021 at the address(es) listed below:
Name                               Email Address
Christian A. McCue
                                   on behalf of Mediator Christian McCue christian.mccue@mccuelaw.com
                                   ecf.mccuelaw@gmail.com;ign@mccuelaw.com;lisa.mccue@mccuelaw.com;patty@mccuelaw.com;mccuecr41107@notify.bestca
                                   se.com

Gavin N Stewart
                                   on behalf of Creditor Specialized Loan Servicing LLC bk@stewartlegalgroup.com

Matthew Tillma
                                   on behalf of Creditor THE BANK OF NEW YORK MELLON matthew.tillma@bonialpc.com
                                   Notices.Bonial@ecf.courtdrive.com

Natalie Zindorf Lea
                                   on behalf of Creditor THE BANK OF NEW YORK MELLON Natalie.Lea@bonialpc.com Notices.Bonial@ecf.courtdrive.com

Office of the US Trustee
                                   USTPRegion21.MM.ECF@usdoj.gov
                          Case 19-24331-PDR             Doc 145      Filed 06/06/21   Page 2 of 3
District/off: 113C-0                                     User: weldonm                               Page 2 of 2
Date Rcvd: Jun 04, 2021                                  Form ID: pdf004                            Total Noticed: 1
Robin R Weiner
                            ecf@ch13weiner.com ecf2@ch13weiner.com


TOTAL: 6
                    Case 19-24331-PDR       Doc 145     Filed 06/06/21       Page 3 of 3




         ORDERED in the Southern District of Florida on June 3, 2021.



                                                            Peter D. Russin, Judge
                                                            United States Bankruptcy Court
_____________________________________________________________________________



                              UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 FORT LAUDERDALE DIVISION

         In re:
                                                            Case No. 19-24331-PDR
         Ralph Levi Sanders, Jr.,
                                                            Chapter 13
                  Debtor.
                                                  /

                     ORDER DENYING MOTION FOR ACCESS TO THE DMM

                  This matter came before the Court for hearing on June 1, 2021, on the Debtor’s

         Motion for Access to the DMM. (Doc. 106). For the reasons stated on the record, the

         Court ORDERS that the Motion is DENIED.

                                                      ###

         Copies To:
         Debtor
         Chapter 13 Trustee
         AUST




                                                Page 1 of 1
